Citation Nr: 0114310	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-21 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis as 
secondary to service-connected postoperative osteochondrosis, 
tuberosity, left tibia.

2.  Entitlement to an evaluation in excess of 40 percent for 
postoperative osteochondrosis, tuberosity, left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran served on active duty from September 1942 to May 
1946, and from September 1950 to July 1951.

The current appeal arose from a February 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO, in pertinent part, 
denied entitlement to service connection for arthritis as 
secondary to service-connected postoperative osteochondritis, 
tuberosity, left tibia, and an increased evaluation for 
postoperative osteochondritis, tuberosity, left tibia.

In April 2000 the RO denied entitlement to service connection 
for cervical radiculitis as secondary to service-connected 
postoperative osteochondritis, tuberosity, left tibia.  The 
RO affirmed the above determination in January 2001.  A 
notice of disagreement has not been received with respect to 
the foregoing denials, and such claim is not considered part 
of the current appellate review.

The veteran and his wife provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals at the 
RO in April 2001, a transcript of which has been associated 
with the claims file.

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 8, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

A review of the evidence of record discloses that the 
veteran's private physician has opined it is his belief or he 
feels that arthritis is secondary to the veteran's use of 
crutches to facilitate ambulation due to his service-
connected left lower extremity disability.  The veteran was 
previously examined by VA in January 2000; however, the 
examiner did nor express an opinion as to the etiology of 
arthritis. Also, the examiner recorded that there were no 
records available for review except those apparently at the 
outpatient clinic itself.  In other words the claims file had 
not been made available for review, nor were any of the 
veteran's private treatment reports examined in conjunction 
with the examination.

The fact that the January 2000 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2000) ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

Association with the claims file of the treatment records in 
the possession of the veteran's private physician, more 
recent VA treatment records, and a contemporaneous 
comprehensive VA examination with a professional opinion 
addressing the secondary service connection claim would 
materially assist in the adjudication of the claimant's 
appeal.

Accordingly, this case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
arthritis and service-connected left 
tibia disability.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.

Regardless of the veteran's response, the 
RO should secure all pertinent treatment 
reports from the veteran's private 
physician Dr. FTC, and all outstanding VA 
treatment records.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
available medical specialist including on 
a fee basis if necessary for the purpose 
of ascertaining whether any secondary 
relationship exists between his service 
connected left tibia disability and 
arthritis, and the extent of severity of 
his left tibia disability.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  



The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated further studies must be 
conducted.

The examiner must be requested to express 
an opinion as to whether arthritis is 
causally related to the use of crutches 
to facilitate ambulation due to the 
service-connected left tibia disability.  
The examiner's attention should be 
directed to the opinions of record by the 
veteran's private physician, Dr. FTC in 
this regard.

If the VA medical specialist finds no 
direct causal relationship between 
arthritis and the service-connected left 
tibia disability, the RO should request 
that the examiner express an opinion as 
to whether the service-connected left 
tibia disability aggravates arthritis.  
If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(1) The baseline manifestations which are 
due to the effects of arthritis;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
left tibia disability; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of arthritis are proximately due to the 
service-connected left tibia disability.



With respect to the service-connected 
left tibia disability, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's left tibia 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the service-connected left tibia 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the left tibia disability cause 
weakened movement, excess fatigability, 
and incoordination, and if so, the 
examiner should comment on the severity 
of these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation? If the severity of 
these manifestations cannot be 
quantified, the examiner must so state,

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the left 
tibia disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the left tibia 
disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the left tibia disability, 
and if such overlap exists, the degree to 
which the nonservice-connected problem 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected left tibia 
disability.  If the functional impairment 
created by the nonservice-connected 
problem cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
competed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that any other notification and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.


5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for arthritis as secondary to 
the service-connected left tibia 
disability with application of 38 C.F.R. 
§ 3.310(a) (2000); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The RO should also readjudicate the claim 
of entitlement to an increased evaluation 
for postoperative osteochondritis, 
tuberosity, left tibia.  In so doing, the 
RO should document its consideration of 
the applicability of 38 C.F.R. 
§ 3.321(b)(1) (2000).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without food cause shown may adversely affect the 
outcome of his claims for service connection and increased 
evaluation.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




